            Case 1:21-cr-00090-PLF Document 38 Filed 05/06/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLUMBIA



                                            ]
UNITED STATES OF AMERICA                    ]
                                            ]       Criminal No. 2020-CR-90
       v.                                   ]
                                            ]       Judge Friedman
NATHANIEL DEGRAVE                           ]
                                            ]



                                      NOTICE OF APPEAL


       Defendant Nathaniel DeGrave, through undersigned counsel, respectfully notices an appeal

to the United States Court of Appeals for the District of Columbia Circuit in the above-captioned

matter, and provides the following information:



Name and address of appellant:       Nathaniel DeGrave
                                     DCDC # 376-789
                                     1901 E St, SE (Correctional Treatment Facility)
                                     Washington, DC 20003


Name and address of trial counsel: Joanne D. Slaight
                                   Bar #332866
                                   400 7th Street, N.W., Suite 206
                                   Washington, DC 20004
                                   Phone 202-256-8969


Offense:
       18 U.S.C. § 111(a)(1) - Assaulting, resisting or impeding officers
       18 U.S.C. § 231(a)(3) - Civil disorder
       18 U.S.C. § 1512(c)(2),2 – Obstruction of an official proceeding
       18 U.S.C. § 1752(a)(1) – Entering and remaining in a restricted building or grounds
       18 U.S.C. § 1752(a)(2) - Disorderly conduct in a restricted building or grounds
       40 U.S.C. § 5104(e)(2)(D) - Disorderly conduct in a capitol building
       40 U.S.C. § 5104(e)(2)(E) - Impeding passage through the capitol grounds or buildings
       40 U.S.C. § 5104(e)(2)(F) - Act of violence in capitol grounds or buildings
       40 U.S.C. § 5104(e)(2)(G) - Parading, demonstrating or picketing in a capital building

Judgment: 5/6/2021: Order of Detention Pending Trial
                                                1
         Case 1:21-cr-00090-PLF Document 38 Filed 05/06/21 Page 2 of 2




CJA, no fee
Does counsel wish to appear on appeal?                        No
         (counsel is not on CJA appellate panel)
Has counsel ordered transcripts?                              Yes
Is this appeal pursuant to the 1984 Sentencing Reform Act?    Yes




                            Respectfully submitted,


_5/6/21_______                    /s/

Date                        Joanne D. Slaight, #332866
                            400 7th Street, N.W., Suite 206
                            Washington, DC 20004
                            Phone (202) 256-8969
                            Email: jslaight@att.net




                                             2
